 


110 HRES 1293 EH: Commemorating the 44th anniversary of the deaths of civil rights workers Andrew Goodman, James Chaney, and Michael Schwerner in Philadelphia, Mississippi, while working in the name of American democracy to register voters and secure civil rights during the summer of 1964, which has became known as 
U.S. House of Representatives
2008-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1293 
In the House of Representatives, U. S.,

June 23, 2008
 
RESOLUTION 
Commemorating the 44th anniversary of the deaths of civil rights workers Andrew Goodman, James Chaney, and Michael Schwerner in Philadelphia, Mississippi, while working in the name of American democracy to register voters and secure civil rights during the summer of 1964, which has became known as Freedom Summer. 
 
 
Whereas 44 years ago, on June 21, 1964, Andrew Goodman, James Chaney, and Michael Schwerner were murdered in Philadelphia, Mississippi, while working in the name of American democracy to register voters and secure civil rights during the summer of 1964, which would become known as “Freedom Summer”; 
Whereas Andrew Goodman was a 20-year-old White anthropology major from New York’s Queens College, who volunteered for the Freedom Summer Project; 
Whereas James Chaney was a 21-year-old African-American from Meridian, Mississippi, who became a civil rights activist, joining the Congress of Racial Equality (CORE) in 1963 to work on voter education and registration; 
Whereas Michael “Mickey” Schwerner was a 24-year-old White CORE field secretary in Mississippi and a veteran of the civil rights movement, from Brooklyn, New York; 
Whereas in 1964, Mississippi had a Black voting-age population of 450,000, but only 16,000 Blacks were registered to vote; 
Whereas most Black voters were disenfranchised by law or practice in Mississippi; 
Whereas in 1964, Andrew Goodman, James Chaney, and Michael Schwerner volunteered to work as part of the Freedom Summer project that involved several civil rights organizations, including the Mississippi State chapter of the National Association for the Advancement of Colored People, the Southern Christian Leadership Conference, the Student Nonviolent Coordinating Committee, and CORE, with the purpose of registering Black voters in Mississippi; 
Whereas on the morning of June 21, 1964, the 3 men left the CORE office in Meridian and set out for Longdale, Mississippi, where they were to investigate the recent burning of the Mount Zion Methodist Church, a Black church that had been functioning as a Freedom School for education and voter registration; 
Whereas on their way back to Meridian, James Chaney, Andrew Goodman, and Michael Schwerner were detained and later arrested and taken to the Philadelphia, Mississippi, jail; 
Whereas later that same evening, on June 21, 1964, they were taken from the jail, turned over to the Ku Klux Klan, and were beaten, shot, and killed; 
Whereas 2 days later, their burnt, charred, gutted blue Ford station wagon was pulled from the Bogue Chitto Creek, just outside Philadelphia, Mississippi; 
Whereas the national uproar caused by the disappearance of the civil rights workers led President Lyndon B. Johnson to order Secretary of Defense Robert McNamara to send 200 active duty Navy sailors to search the swamps and fields in the area for the bodies of the 3 civil rights workers, and Attorney General Robert F. Kennedy to order his Federal Bureau of Investigation (FBI) director, J. Edgar Hoover, to send 150 agents to Mississippi to work on the case; 
Whereas the FBI investigation lead to the discovery of the bodies of several other African-Americans from Mississippi, whose disappearances over the previous several years had not attracted attention outside their local communities; 
Whereas the bodies of Andrew Goodman, James Chaney, and Michael Schwerner, beaten and shot, were found on August 4, 1964, buried under a mound of dirt; 
Whereas on December 4, 1964, 21 White Mississippians from Philadelphia, Mississippi, including the sheriff and his deputy, were arrested, and the Department of Justice charged them with conspiring to deprive Andrew Goodman, James Chaney, and Michael Schwerner of their civil rights, since murder was not a Federal crime; 
Whereas on December 10, 1964, the same day Dr. Martin Luther King, Jr. received the Nobel Peace Prize, a United States District judge dismissed charges against the 21 men accused of depriving the 3 civil right workers of their civil rights by murder; 
Whereas in 1967, after an appeal to the Supreme Court and new testimony, 7 individuals were found guilty, but 2 of the defendants, including Edgar Ray Killen, who had been strongly implicated in the murders by witnesses, were acquitted because the jury came to a deadlock on their charges; 
Whereas on January 6, 2005, a Neshoba County, Mississippi, grand jury indicted Edgar Ray Killen on 3 counts of murder; 
Whereas on June 21, 2005, a jury convicted Edgar Ray Killen on 3 counts of manslaughter; 
Whereas June 21, 2008, will be the 44th anniversary of Andrew Goodman, James Chaney, and Michael Schwerner’s ultimate sacrifice; 
Whereas by the end of Freedom Summer, volunteers, including Andrew Goodman, James Chaney, and Michael Schwerner, helped register 17,000 African-Americans to vote; 
Whereas the national uproar in response to the deaths of these brave men helped create the necessary climate to bring about passage of the Voting Rights Act of 1965; 
Whereas Andrew Goodman, James Chaney, and Michael Schwerner worked for freedom, democracy and equal justice under the law for all; and 
Whereas the Federal Government should find an appropriate way to honor these courageous young men and their contributions to civil rights and voting rights: Now, therefore, be it 
 
That the House of Representatives encourages all Americans to— 
(1)pause and remember Andrew Goodman, James Chaney, and Michael Schwerner and the 44th anniversary of their deaths; 
(2)commemorate the life and work of Andrew Goodman, James Chaney, and Michael Schwerner, and all of the other brave Americans who made the ultimate sacrifice in the name of civil rights and voting rights for all Americans; and 
(3)commemorate and acknowledge the legacy of the brave Americans who participated in the civil rights movement and the role that they played in changing the hearts and minds of Americans and creating the political climate necessary to pass legislation to expand civil rights and voting rights for all Americans. 
 
Lorraine C. Miller,Clerk.
